Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
“a thermosetting step of heating an area of the expandable sheet around the workpiece to a predetermined temperature or higher and thereafter cooling the heated area of the expandable sheet to harden the area of the expandable sheet around the workpiece” and
“wherein the thermosetting step limits an expansion of the hardened area of the expandable sheet around the workpiece relative to an area of the expandable sheet on which the workpiece is disposed” as recited in claim 1.

Iwagana (PG Pub. No. US 2015/0348821 A1) teaches a die bonding film (8) including a portion with a thermosetting property (¶ 0163: die bonding film 2 of expandable sheet 8 comprises thermosetting material), the die bonding film directly affix to an annular frame (fig. 6: 8 directly affixed to frame 9), and heating and cooling the expandable sheet (¶¶ 0076-0080, 0085: 8 heated and cooled).  However, Iwagana heating and cooling the entire expandable sheet, and therefore does not teach the thermosetting step limits an expansion of the hardened area of the expandable sheet around the workpiece relative to an area of the expandable sheet on which the workpiece is disposed.

Harada et al. (PG Pub. No. US 2008/0076210 A1) teaches a semiconductor wafer (13) affixed to thermosetting tape (14), the thermosetting tape affixed to a ring frame (33), and a thermosetting step including heating and cooling the expandable sheet (¶ 0053 & fig. 4: 14 exposed to UV radiation).  However, Harada does not teach the thermosetting step limits an expansion of a hardened area of the expandable sheet around the workpiece relative to an area of the expandable sheet on which the workpiece is disposed.

In light of these limitations in the claims (see Applicant’s page 18 lines 16-20), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Claims 2-7 depend on claim 1, and are allowed for implicitly including the allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894